DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 7/11/2022.  Claims 1, 4-7, 13, 15, 18 and 20 have been amended.  Claim 3 has been cancelled.  New claims 21 and 22 have been added.  Claims 1, 4-7, 13, 15, 17, 18 and 20-22 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 13, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amundsen (US 2010/0287554) in view of Escriva (US 2015/0172412) and further in view of Fay (US 2016/0292672).
Regarding claims 1, 15 and 18:
A computer-implemented method, comprising: (Regarding claim 1, Amundsen, Fig. 1, [0032]; Fig. 5, [0058], method)
storing, by a computing system, a plurality of blockchain transactions in a serial order in a queue; (Amundsen, Fig. 1, [0032], serialized transactions; Fig. 5, [0058].  Amundsen does not specifically disclose the transactions are blockchain transactions.  However, Escriva, [0023], [0080], discusses a distributed transaction protocol in a data store relying on event ordering which reads on blockchain transaction under the standard of BRI in view of the Applicant’s specification, [0002], noting blockchains are distributed systems.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transactions Amundsen to be transactions in a distributed system as disclosed in Escriva so that in a distributed system the transaction commits in the same order on all nodes with respect to other transactions as discussed in Escriva, [0084].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Escriva in Amundsen since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both references are in the field of processing transactions and one of ordinary skill in the art would recognize the combination to be predictable.)
determining, by the computing system, read sets and write sets for the plurality of blockchain transactions from data that is read and data that is written by pre-processing of the plurality of blockchain transactions during a blockchain endorsement; (Amundsen, Fig. 6, [0062], transactions with data fields and keys of each transaction.  Amundsen does not specifically disclose the language of read sets and write sets of determining, by the computing system, read sets and write sets for the plurality of blockchains transactions from data that is read and data that is written by pre-processing of the plurality of blockchain transactions during a blockchain endorsement.  However, Escriva, Figs. 8-12, [0101], [0102], [0091], discusses read, write operations; and Escriva, [0057], discusses time ordering for distributed applications.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Amundsen to include the checking of read and write sets for a distributed system as disclosed in Escriva so that in a distributed system the transaction commits in the same order on all nodes with respect to other transactions as discussed in Escriva, [0084].) 
identifying read-write dependencies among the plurality of transactions based on the read sets and the write sets among the plurality of blockchain transactions; (Amundsen, Fig. 6, [0062], execution group; see also [0063]-[0066], assigning transactions based on serial dependent or serial independent keys.  Amundsen does not specifically disclose the language of identifying read-write dependencies among the plurality of transactions based on the read sets and the write sets among the plurality of blockchain transactions.  However, Escriva, Figs. 8-12, [0101], [0102], [0091], discusses read, write conflicts.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Amundsen to include the checking of identification of read and write dependencies as disclosed in Escriva so that in a distributed system the transaction commits in the same order on all nodes with respect to other transactions as discussed in Escriva, [0084].
generating, by the computing system, a graph structure that comprises a plurality of parallel forked paths that fork outward and run parallel to one another from a top node of the graph toward a bottom node of the graph, the plurality of parallel forked paths representing a plurality of blockchain transaction sequences, respectively, wherein the generating further comprises generating a join transaction node below the top of the graph and above the bottom node of the graph which joins together two parallel forked paths among the plurality of parallel forked paths prior to the bottom node in the graph based on the identified read-write dependencies; (Amundsen does not specifically disclose the claimed graph structure.  However, this feature is taught in Escriva, Fig. 4, [0060], [0062], [0063], and Escriva, Figs. 10 and 11, [0094], under the standard of BRI in view of paragraph [0039] of the Applicant’s specification which notes “”forks” represent opportunities for parallel execution”.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the assignment of execution groups in Amundsen using the dependency graph of Escriva to enable independent subsystems to share and maintain dependency relationships at a fine granularity as discussed in Escriva, [0020], and to increase performance by allowing parallelism as discussed in Escriva, [0094].)
executing respective transaction sequences in the two parallel forked paths starting from the top of the graph toward the bottom of the graph in parallel based on the graph structure; (Amundsen, Fig. 2, [0049], execute in parallel.  Amundsen does not specifically disclose executing respective transaction sequences in the two parallel forked paths starting from the top of the graph toward the bottom of the graph in parallel based on the graph structure.  Escriva, Fig. 3, [0060], discusses dependency graph and thread of execution and Escriva, Figs. 10 and 11, [0094], notes disjoint transactions can be processed in parallel.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the execution in Amundsen using the dependency graph of Escriva to enable independent subsystems to share and maintain dependency relationships at a fine granularity as discussed in Escriva, [0020], and to increase performance by allowing parallelism as discussed in Escriva, [0094].)
waiting for the executing of the respective transaction sequences in the two forked pathways to complete execution from the top of the graph until the join transaction, and in response processing the join transaction based on transaction processing content from the respective executing of the blockchain transaction sequences; and (Amundsen, Fig. 5, [0061], execute transactions.  Amundsen does not specifically disclose waiting for the executing of the respective transaction sequences in the two forked pathways to complete execution from the top of the graph until the join transaction, and in response processing the join transaction based on transaction processing content from the respective executing of the blockchain transaction sequences.  Escriva, Fig. 3, [0060], dependency graph; Figs. 10 and 11, [0094], disjoint transactions; [0110], server waits until it receives a “commit” message for every prepared-but-not-committed compatible transaction.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the execution in Amundsen using the dependency graph, disjoint transactions and waiting of Escriva to enable independent subsystems to share and maintain dependency relationships at a fine granularity as discussed in Escriva, [0020], and to increase performance by allowing parallelism as discussed in Escriva, [0094].)
storing the processed join transaction in one or more blocks on a blockchain.  (Amundsen and Escriva do not specifically disclose storing the processed join transaction in one or more blocks on a blockchain.  However, this feature is discussed in Fay, Fig. 2C, [0054], [0040]-[0042] and [0044].  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the transactions of Amundsen as modified by Escriva in a block of validated transactions stored on a blockchain of Fay since storing transactions on a blockchain has the benefits including immutability and integrity as discussed in [0004] of Fay.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Fay in Amundsen as modified by Escriva since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all of the references are in the field of processing transactions and one of ordinary skill in the art would recognize the combination to be predictable.) 
Additionally regarding apparatus claim 15, Amundsen, Fig. 2, [0038], apparatus 200 includes receiving module 202.  Additionally regarding CRM claim 18, Amundsen, [0028], computer program product on a computer-usable storage medium.  IBM DOCKET NO.: POU920160362US1
Regarding claim 4:
The computer-implemented method of claim 1, further comprising: inserting, by the computing system, a new node corresponding to a next proposed blockchain transaction into the graph structure below a node of a blockchain transaction having a write set containing a variable in a read set of the next proposed blockchain transaction.  (As noted above with respect to claim 1, Amundsen does not specifically disclose the claimed graph structure.  However, this feature is taught in Escriva, Fig. 4, [0062].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the assignment of execution groups in Amundsen using the dependency graph of Escriva to enable independent subsystems to share and maintain dependency relationships at a fine granularity as discussed in Escriva, [0020], and to increase performance by allowing parallelism as discussed in Escriva, [0094].) 


Regarding claim 5:
The computer-implemented method of claim 1, wherein the read sets and the write sets are determined by one or more of: annotations within the plurality of blockchain transactions, static analysis of transaction code within the plurality of blockchain transactions, and dynamic analysis of the plurality of blockchain transactions.  (As noted above with respect to claim 1, Amundsen does not specifically disclose the language of read sets and write sets wherein the read sets and the write sets are determined by one or more of annotations within the plurality of blockchain transactions, static analysis of transaction code within the plurality of blockchain transactions, and dynamic analysis of the plurality of blockchain transactions.  However, Escriva, [0084], discusses transaction annotation.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Amundsen to include the transaction annotation as disclosed in Escriva so that in a distributed system the transaction commits in the same order on all nodes with respect to other transactions as discussed in Escriva, [0084]. 
Regarding claim 6:
The computer-implemented method of claim 1, further comprising: creating, by the computing system, a new node corresponding to a next proposed blockchain transaction; and inserting, by the computing system, the new node as a new forked path from the top of the data structure when the next blockchain transaction has no write set dependencies or read set dependencies on any other transaction currently in the hierarchal data structure.  (Amundsen, Fig. 5, [0059], new execution group.  Escriva, Figs. 3 and 4, [0059]-[0063], dependency graph; [0094], disjoint transactions) 
Regarding claim 7:
The computer-implemented method of claim 1, further comprising: scheduling execution of the plurality of blockchain transactions.IBM DOCKET NO.: POU920160362US1Page 33 of 38  (Amundsen, Fig. 5, [0061], schedule transactions)

Regarding claim 13:
The computer-implemented method of claim 1, further comprising: selecting a node from the graph structure; and when the selected node contains multiple blockchain transactions, scheduling the multiple transactions in an order they appear in the selected node.  (Amundsen, Fig. 6, [0063] and Escriva, Fig. 11, [0096])
Regarding claim 17:
The apparatus of claim 15, wherein the processor is further configured to: create a new node of the graph structure corresponding to a next proposed transaction, and insert the node below a node of a transaction having a write set containing a variable in a read set of the next proposed transaction.  (Amundsen, Fig. 5, [0059], new execution group.  Escriva, Figs. 3 and 4, [0059]-[0063], dependency graph)
Regarding claim 20:
The non-transitory computer readable storage medium of claim 18, wherein the instructions further cause the processor to perform: creating a new node of the graph structure corresponding to a next proposed blockchain transaction, with the new node connected above a bottom node of the lattice structure and inserting the node below a node of a blockchain transaction having a write set containing a variable in a read set of the next proposed blockchain transaction.  (Amundsen, Fig. 5, [0059], new execution group.  Escriva, Figs. 3 and 4, [0059]-[0063], dependency graph; [0094], disjoint transactions)
Regarding claim 21:
The computer-implemented method of claim 1, wherein the method further comprises executing an additional blockchain transaction located below the join transaction in the graph based on results of the processing of the join transaction.  (Amundsen, Fig. 5, [0059], new execution group.  Escriva, Figs. 3 and 4, [0059]-[0063], dependency graph; [0094], disjoint transactions)

Regarding claim 22:
The computer-implemented method of claim 21, wherein the additional blockchain transaction located below the join transaction in the graph comprises a second join transaction that is configured to join together two parallel forked pathways from among the plurality of parallel forked pathways.  (Amundsen, Fig. 5, [0059], new execution group.  Escriva, Figs. 3 and 4, [0059]-[0063], dependency graph; [0094], disjoint transactions)

Response to Arguments
Applicant's arguments filed 2/13/2022 have been fully considered and are addressed below.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Escriva fails to describe or suggest, "generating, by the computing system, a graph structure that comprises a plurality of parallel forked paths that fork outward and run parallel to one another from a top node of the graph toward a bottom node of the graph, thePage 9 of 12 plurality of parallel forked paths representing a plurality of blockchain transaction sequences, respectively, wherein the generating further comprises generating a join transaction node below the top of the graph and above the bottom node of the graph which joins together two parallel forked paths among the plurality of parallel forked paths prior to the bottom node in the graph based on the identified read-write dependencies."  The Examiner respectfully disagrees.  Please see Escriva, Figs. 3 and 4, [0060], [0062], [0063], discussing construction of dependency graph.  Please also see Escriva, [0020], [0094].  Referring to paragraph [0039] of the specification, the Applicants simply define “forks” as representing opportunities for parallel execution as done in both Amundsen and Escriva.  The Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  
Referring to the background section of the Applicant’s specification at paragraph [0003], the Applicant discloses:
Systems participating in a blockchain are typically divided into clients and committers. The clients are entities that submit transactions to committers. Committers process and "verify" these transactions, updating states or variables that are written to the blockchain. The function of the committer can be split into separate nodes. Blockchains are also distributed systems, all committers are expected to have and maintain the entire blockchain. For a permissioned blockchain, to accomplish this and assure that correctly functioning committers have identical blockchains, consensus algorithms are structured to enable the committers to independently process the transactions in the same order. A typical approach is to have one of the committing nodes in the blockchain network be designated as the "leader". The leader organizes multiple transactions into an ordered set and communicates this ordered set to the other committers in the blockchain network. All committers then execute the transactions in the order specified by the leader. An alternative approach is to utilize a communications infrastructure that guarantees that all committers see all transactions in the same order. With this approach the committers use any method known to the art to agree on block size. For either approach, the committers communicate amongst themselves to see if they can reach consensus on the new state of the system. Once consensus has been reached, the state of the blockchain is updated with the agreed upon new state. The problem with such an approach is that existing systems require a set of transactions to be processed/verified serially and in succession one after another. The reason for this is that transaction T1 (first transaction) modifies variable V2, and transaction T2 (second transaction) reads V2 and updates variable V3, and transaction T3 reads both V2 and V3, producing V4, according to one example. If the transactions are not processed in the correct order, the committers may end up with inconsistent state data and may be unable to reach consensus on the new system state. A pure serialization scheme used to process all transactions slows down the process/verification, which increases the time required to reach consensus on the new state of the blockchain.  (Emphasis Added)

Now referring to paragraph [0029] of the specification:
The dependency determination can include any feature known to the art of the infrastructure or of the transactions that could be used to determine ordering of execution. In the simple case the dependency analyzer 226 uses read and write dependencies base on the distributed order 230. The lattice described in this application is then constructed 236. The lattice will be used to direct the processing (or validation) of transactions in a parallel and/or series 232. (Emphasis Added)  

Paragraph [0029] of the specification further notes: 
Those skilled in the art will also recognize that parallelization of storage of the updated transaction data (variables) can be performed using a lattice scheduling algorithm.  (Emphasis Added)



Paragraph [0044] of the specification notes:
A flowchart of the scheduling routine is included. This concept is well known in the art. SL is a copy of the list of successors of a node. If the only successor is the Bottom, then it is empty. The Top is the first node in the lattice (a directed graph) which has no predecessors. All paths through the lattice start with the Top and terminate with the Bottom.  (Emphasis Added) 

Paragraph [0047] of the specification notes: 
“Breadth first search: is a standard term from graph theory, an algorithm that is understood by persons skilled in the art.”  (Emphasis Added)

As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, it is respectfully noted that the Applicants themselves appear to admit that the claimed features directed to committing transactions to a blockchain, parallel processing and graph theory are all known.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Iwamasa (US 2002/0103558) discusses parallel execution, forks and joins, [0041], and graph theory, [0162].
Yao, et al., “DGCC: A New Dependency Graph based Concurrency Control Protocol for Multicore Database Systems”, March 2015. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692